FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JOHN DOE #1, an individual; JOHN        
DOE #2, an individual; PROTECT
MARRIAGE WASHINGTON,
               Plaintiffs-Appellants,
                 v.
SAM REED, in his official capacity             No. 11-35854
as Secretary of State of
Washington; BRENDA GALARZA, in
her official capacity as Public
                                                 DC No.
                                            3:09-cv-05456-BHS
records Officer for the Secretary                OPINION
of State of Washington,
              Defendants-Appellees,
WASHINGTON COALITION FOR OPEN
GOVERNMENT; WASHINGTON
FAMILIES STANDING TOGETHER,
 Intervenors-Defendants-Appellees.
                                        
        Appeal from the United States District Court
          for the Western District of Washington
        Benjamin H. Settle, District Judge, Presiding

                   Argued and Submitted
            June 22, 2012—Pasadena, California

                   Filed October 23, 2012

     Before: Harry Pregerson, A. Wallace Tashima, and
              N. Randy Smith, Circuit Judges.

               Opinion by Judge Tashima;
             Concurrence by Judge N.R. Smith

                            12881
                      DOE #1 v. REED                12883




                       COUNSEL

James Bopp, Jr., Terre Haute, Indiana, for the plaintiffs-
appellants.

Anne E. Egeler, Deputy Solicitor General, Olympia, Wash-
ington, for the defendants-appellees.
12884                      DOE #1 v. REED
Leslie R. Weatherhead, Witherspoon Kelley, Spokane, Wash-
ington, for intervenor-defendant-appellee Washington Coali-
tion for Open Government.

Kevin J. Hamilton, Perkins Coie, Seattle, Washington, for
intervenor-defendant-appellee Washington Families Standing
Together.

Paul S. Ryan, Washington, DC, for amicus curiae The Cam-
paign Legal Center.


                             OPINION

TASHIMA, Circuit Judge:

   Plaintiffs Protect Marriage Washington (“PMW”), John
Doe #1, and John Doe #2 (collectively, “Plaintiffs”) seek to
enjoin Defendants, the Secretary of State and Public Records
Officer of the State of Washington, from releasing the names
of people who signed petitions supporting a Washington ref-
erendum. These petitions are already widely available on the
internet. We dismiss this case as moot because we cannot
grant Plaintiffs effective relief.

                                   I

   Washington citizens can use the referendum process to
reject bills passed by the Washington legislature. Wash.
Const. art. II, § 1(b). The referendum process is initiated when
petitions with enough valid signatures of registered voters,
together with their printed names and addresses, are filed with
the Secretary of State. Wash. Rev. Code § 29A.72.130. Wash-
ington’s Public Records Act (“PRA”) requires state agencies
to make public records available for public inspection. Id.
§ 42.56.070.1
  1
   A more detailed factual background can be found in our previous opin-
ion, Doe v. Reed, 586 F.3d 671 (9th Cir. 2009), and in the Supreme
Court’s opinion, Doe v. Reed, 130 S. Ct. 2811 (2010).
                        DOE #1 v. REED                     12885
   Washington Senate Bill 5688 expanded the rights and
responsibilities of state-registered domestic partners. On July
25, 2009, PMW submitted signed petitions to the Secretary of
State in support of a referendum to overturn Senate Bill 5688.
Three days later, Plaintiffs filed a two-count complaint which
sought to enjoin the State from publicly releasing the peti-
tions. The district court granted a temporary restraining order
the next day.

   Count I of the Plaintiffs’ complaint alleges that the PRA
violates the First Amendment as applied to referendum peti-
tions because it is not narrowly tailored to serve a compelling
government interest. The district court initially agreed. Doe v.
Reed, 661 F. Supp. 2d 1194 (W.D. Wash. 2009). We reversed,
Doe v. Reed, 586 F.3d 671 (9th Cir. 2009), and granted Plain-
tiffs’ motion for a stay pending final resolution of the appeals.
The Supreme Court affirmed our decision, Doe v. Reed, 130
S. Ct. 2811 (2010), and also rejected a motion to vacate the
stay, (US Dkt. Oct. 20, 2009).

   On remand, the district court considered Count II, which
claims that releasing the names of the signers of this petition
would violate the First Amendment because the signers would
be subjected to threats, harassment, and reprisals. On October
17, 2011, the district court granted Defendant’s motion for
summary judgment and dissolved the preliminary injunction.
The State immediately began to release the petitions.

   Also on October 17, Plaintiffs filed a notice of appeal and
a motion for an injunction pending appeal in the district court.
Before the district court ruled on that motion, Plaintiffs filed
an emergency motion for an injunction pending appeal in this
Court on October 20, 2011. We denied the motion without
prejudice, but enjoined the State from releasing the petitions
until five days after the district court’s ruling. On November
8, 2011, the district court denied Plaintiffs’ motion because it
found that Plaintiffs failed to show a likelihood of success on
the merits. The next day, Plaintiffs renewed their motion
12886                   DOE #1 v. REED
before this panel, and a week later we denied the renewed
motion. Plaintiffs requested an injunction pending appeal
from Circuit Justice Kennedy, who referred the matter to the
full Court, which in turn denied it.

  The petitions are now available in original and in search-
able form on the internet.

                               II

   This Court reviews a district court’s grant of summary
judgment de novo. Bias v. Moynihan, 508 F.3d 1212, 1218
(9th Cir. 2007). We review mootness de novo. S. Cal. Paint-
ers & Allied Trades v. Rodin & Co., Inc., 558 F.3d 1028,
1034 n.6 (9th Cir. 2009).

                              III

   Standing is a “jurisdictional issue[ ] deriving from the
requirement of a case or controversy under Article III.” Cole
v. Oroville Union High Sch. Dist., 228 F.3d 1092, 1098 (9th
Cir. 2000) (citing Friends of the Earth, Inc. v. Laidlaw Envtl.
Servs. (TOC), Inc., 528 U.S. 167, 180 (2000)). “The basic
question in determining mootness is whether there is a present
controversy as to which effective relief can be granted.” Feld-
man v. Bomar, 518 F.3d 637, 642 (9th Cir. 2008) (internal
quotation marks omitted). This case is moot because no effec-
tive relief remains available to Plaintiffs. No exception to the
mootness doctrine applies because this is not the type of case
that is capable of repetition, yet evading review.

                               A

   [1] Count II seeks an injunction preventing defendants
from making these petitions available to the public. This relief
is no longer available because the petitions are now available
to the public.
                        DOE #1 v. REED                    12887
   [2] “In deciding a mootness issue, the question is not
whether the precise relief sought at the time the application
for an injunction was filed is still available. The question is
whether there can be any effective relief.” Or. Natural Res.
Council v. U.S. Bureau of Land Mgmt., 470 F.3d 818, 820
(9th Cir. 2006) (internal quotation marks and alterations omit-
ted); see also Feldman, 518 F.3d at 642. PMW argues that we
could grant “effective relief” by preventing the State from ful-
filling additional public records requests for the petitions and
preventing Intervenors Washington Coalition for Open Gov-
ernment and Washington Families Standing Together from
distributing the petitions. But the petitions are already avail-
able on websites that are not under the control of the State or
Intervenors. If anyone with an internet connection can easily
obtain the images of the original documents online, it is not
clear why anyone would bother filing an additional public
records request. And if someone did file such a request, the
State would realistically not be contributing to the “further
disclosure” of the petitions by responding to the request. A
moot case cannot be revived by alleged future harm that is “so
remote and speculative that there is no tangible prejudice to
the existing interests of the parties.” Feldman, 518 F.3d at 643
(internal quotation marks omitted) (holding a claim seeking
the humane removal of feral pigs from an island became moot
once monitoring indicated that all pigs had been killed).

  [3] Similarly, in the FOIA context, we have held in an
appeal challenging the district court’s order unsealing FOIA
documents, that the appeal would become moot once the doc-
uments were unsealed, because “the unsealing cannot be
reversed.” Islamic Shura Council of S. Cal. v. FBI, 635 F.3d
1160, 1164 (9th Cir. 2011).

   [4] The Eleventh Circuit has also held that a case seeking
to keep a document secret is moot once third parties have con-
trol over copies of the document. See C & C Prods., Inc. v.
Messick, 700 F.2d 635, 636-37 (11th Cir. 1983) (dismissing
appeal as moot because plaintiff ’s “sole assignment of error
12888                   DOE #1 v. REED
is that the district court erred in modifying the protective
order to permit [a third party] to utilize the discovery materi-
als,” but the materials had been released to the third party and
“no order from this court can undo that situation”). This is in
contrast to situations in which a court can grant some effec-
tive relief with an order directed at the parties appearing
before it. See Church of Scientology of Cal. v. United States,
506 U.S. 9, 13 (1992) (the court could “effectuate a partial
remedy” in a case seeking to prevent IRS from obtaining cer-
tain evidence after IRS obtained the evidence by “ordering the
Government to destroy or return any and all copies it may
have in its possession”); In re Grand Jury Investigation No.
78-184, 642 F.2d 1184, 1188 (9th Cir. 1981), aff’d sub nom.
United States v. Sells Eng’g, Inc., 463 U.S. 418, 422 n.6
(1983) (rejecting mootness argument because not all attor-
neys, paralegals, and staff had seen the released material and
therefore “we can grant partial relief by preventing further
disclosure”); see also United States v. Nix, 21 F.3d 347, 350
(9th Cir. 1994) (release of grand jury documents to litigants
who had settled case was not moot because some class mem-
bers had opted out and “there still exists the potential for fur-
ther litigation and further disclosure”).

   Plaintiffs cite two cases in which, they argue, a court found
a live controversy after documents had been disclosed to par-
ties who were not before the court. We decline to follow
Detroit International Bridge Company v. Federal Highway
Administration, which held that a case seeking to prevent the
release of a report to a congressman was not moot even after
the defendant released the report to the congressman. 666 F.
Supp. 2d 740, 742-45 (E.D. Mich. 2009). The court in Detroit
International admitted that it was “skeptical” and acknowl-
edged that it was “doubtful of its ability to offer an effective
or meaningful remedy.” Id. at 744-45. We cannot agree that,
under such circumstances, the case had not become moot.

   [5] In United States v. Smith, after the government publicly
released a sentencing memorandum that contained allegations
                            DOE #1 v. REED                           12889
of criminal conduct against uncharged individuals, the district
court sealed the sentencing memorandum and denied a motion
by various newspapers for access to the sentencing memoran-
dum and the sealed briefs. 123 F.3d 140, 143, 145 (3d Cir.
1997). Consistent with our disposition of this case, the Third
Circuit held that a motion by newspapers to access the
released sentencing memorandum was moot because the
newspapers “already possess[ed] it,” and rejected the newspa-
pers’ claim to access the briefs because such access would
“disclose additional confidential material.” Id. at 146, 154.
The court added, however, that “[e]ven if the dissemination
by members of the public continues,” an order barring further
disclosure of the material in the sentencing memorandum
“will at least narrow that dissemination.” Id. at 155. This
statement is dictum and does not undermine our common-
sense conclusion that once a fact is widely available to the
public, a court cannot grant any “effective relief” to a person
seeking to keep that fact a secret. We doubt, because of the
information’s availability on the internet, that enjoining fur-
ther disclosure by the parties will “narrow [any further] dissemi-
nation.”2

                                    B

   [6] An exception to the mootness doctrine is created when
the circumstances in question meet the following two-prong
test: “(1) the challenged action is in its duration too short to
be fully litigated prior to cessation or expiration; and (2) there
is a reasonable expectation that the same complaining party
will be subject to the same action again.” Fed. Election
Comm’n v. Wisc. Right to Life, Inc., 551 U.S. 449, 462
(2007). The exception does not apply in this case because it
fails prong one.
  2
   The concurrence relies on these same cases, see Concurrence at
12892-97, to support its assertion that some effective relief may still be
available to Plaintiffs. But none of these cases involved the posting of the
information sought to be kept confidential on the internet by third-parties.
12890                   DOE #1 v. REED
   [7] Cases that qualify under prong one present controver-
sies of inherently limited duration. In one of these cases, it is
not “reasonably foreseeable” that plaintiffs can obtain full
review before their case becomes moot. First Nat’l Bank of
Bos. v. Bellotti, 435 U.S. 765, 774 (1978). For example,
“[p]regnancy provides a classic justification for a conclusion
of nonmootness. It truly could be capable of repetition, yet
evading review.” Roe v. Wade, 410 U.S. 113, 125 (1973)
(quotation marks omitted). Cases challenging a prior restraint
on free speech also typically fit into this exception. See, e.g.,
Caroll v. President & Comm’rs of Princess Anne, 393 U.S.
175, 178-79 (1968) (holding that a First Amendment chal-
lenge to an expired restraining order which had enjoined a
rally was not moot). Cases that only present live controversies
in brief periods before an election present another example.
See, e.g., Wisc. Right to Life, Inc., 551 U.S. at 462 (defendant
“had no way of knowing well in advance that it would want
to run ads on judicial filibusters” shortly before the election
when such ads were prohibited under challenged law); Bel-
lotti, 435 U.S. at 774 (“In each of the legislature’s four
attempts to obtain constitutional authorization to enact a grad-
uated income tax, . . . the period of time between legislative
authorization of the proposal and its submission to the voters
was approximately 18 months.”).

   [8] There was no inherent limit on the duration of this con-
troversy. The district court granted a temporary restraining
order the day after Plaintiffs filed their complaint in July
2009. The petitions were not released until October 2011. The
release was not timed to a 27-month deadline inherent in this
type of petition. And unlike the election-related cases granting
an exception like Wisconsin Right to Life and Bellotti, the
issues in this case were not moot once the election was held.
See also Feldman, 518 F.3d at 644 (noting that plaintiffs “had
an opportunity to request both a temporary restraining order
and a preliminary injunction, which were denied and affirmed
on appeal”). Because it is reasonably foreseeable that this type
                         DOE #1 v. REED                    12891
of challenge could be fully litigated before becoming moot,
this type of challenge does not evade review.

                               IV

   [9] Because this case is moot, we lack jurisdiction to con-
sider its merits. Steel Co. v. Citizens for a Better Env’t, 523
U.S. 83, 93-94 (1998). Accordingly, we DISMISS this
appeal.



N.R. SMITH, Circuit Judge, concurring in the judgment:

   I concur in the judgment affirming the district court,
because Plaintiffs have not raised a successful as-applied
challenge. However, because Supreme Court precedent makes
clear that this case is not moot where continued government
disclosure of confidential materials can be prevented, I write
separately to address the merits.

                         I.   Mootness

   As the majority noted, the district court granted Defen-
dant’s motion for summary judgment and dissolved the pre-
liminary injunction in October 2011. The State immediately
began to release the R-71 petitions. Plaintiffs may have pre-
vented the release of petitions from occurring by asking the
district court to stay its order pending appeal and filing a
motion for stay here. As a result of Plaintiffs’ tactical deci-
sions, the records became public before Plaintiffs took any
steps to prevent disclosure.

   Because the names of R-71 petition signers have been
released to the public at large, the question of mootness now
hinges entirely on the relief that Plaintiffs seek. If Plaintiffs
only seek to secure total confidentiality for the names of R-71
petition signers, then this relief is clearly no longer available.
12892                   DOE #1 v. REED
As Chief Judge Kozinski has described it, “removing some-
thing from the internet is about as easy as removing urine
from a swimming pool.” Alex Kozinski, The Dead Past, 64
Stan. L. Rev. Online 117 (April 12, 2012). However, if
instead the Plaintiffs seek to prevent the State of Washington
from further disclosing names and information of R-71
petition-signers, then Plaintiffs can still obtain a viable rem-
edy, albeit a much less effective remedy than they originally
sought. Supreme Court precedent makes clear that preventing
continued disclosure properly describes the remedy Plaintiffs
seek here, and thus the case is not entirely moot.

   Both the Ninth Circuit and the Supreme Court have recog-
nized that there is not merely a strict dichotomy where pri-
vacy is either fully protected or completely irrelevant. Rather,
there is a spectrum of remedies available where the Govern-
ment’s “further disclosure” results in “the veil of secrecy
[being] lifted higher.” In re Grand Jury Investigation No. 78-
184, 642 F.2d 1184, 1188 (9th Cir. 1981), aff’d sub nom.,
United States v. Sells Eng’g Inc., 463 U.S. 418, 422 n.6
(1983) (“Sells”). Privacy interests can still be protected in
degrees by making it more difficult for individuals to access
information. See United States v. Fischbach and Moore, Inc.,
776 F.2d 839, 844 (9th Cir. 1985) (“[S]ome interest in secrecy
survives disclosure.” (citing Douglas Oil Co. v. Petrol Stops
Nw., 441 U.S. 211, 222 (1979))).

   For instance, in In re Grand Jury Investigation No. 78-184,
the Ninth Circuit heard an appeal from “the district court’s
order . . . granting the Civil Division . . . access to documents
. . . acquired by a federal grand jury” in connection with a
criminal investigation. 642 F.2d at 1186. Following the inves-
tigation, the Civil Division moved for disclosure of the docu-
ments to Civil Division attorneys under Federal Rule of
Criminal Procedure 6(e) for possible civil prosecution. Id. The
district court ruled the Civil Division was entitled to the docu-
ments under the rule. Id. at 1186-87. Defendants appealed the
district court’s decision. Id. at 1187.
                         DOE #1 v. REED                    12893
   On appeal, the Prosecutor argued that the “appeal [was]
moot because many of the . . . materials . . . [had] already
been disclosed to Civil Division attorneys.” Id. The prosecu-
tion argued that the “court [would] be powerless to accord
relief.” Id. The Ninth Circuit rejected the Prosecutor’s argu-
ment, holding that “[t]he controversy here is still a live one.
By its terms the disclosure order grants access to all attorneys
for the Civil Division, their paralegal and secretarial staff, and
all other necessary assistants.” Id. at 1187-88. The court fur-
ther noted that “[e]ach day this order remains effective the
veil of secrecy is lifted higher by disclosure to additional per-
sonnel and by the continued access of those to whom the
materials have already been disclosed. We cannot restore the
secrecy that has already been lost but we can grant partial
relief by preventing further disclosure.” Id. at 1188 (emphasis
added). The Supreme Court affirmed and concluded that the
“Court of Appeals correctly rejected the contention” “that the
case was moot because the disclosure sought to be prevented
had already occurred.” Sells, 463 U.S. at 422 n.6; see also
Fischbach and Moore, Inc., 776 F.2d at 841 n.2 (“[B]ecause
of harm caused by continuing disclosure controversy is not
moot after initial disclosure.”); United States v. Nix, 21 F.3d
347, 352 (9th Cir. 1994) (appeal not moot because of “further
harm that may occur from future use of the grand jury tran-
scripts”).

   The Supreme Court also supports this existence of a spec-
trum of remedies available in Massachusetts v. E.P.A., 549
U.S. 497, 504-14 (2007), where the Court explained that a
remedy is available if there is a possibility that the court
action would “slow or reduce” the problem, even if the prob-
lem cannot be entirely prevented. Id. at 525.

  The majority’s attempts to distinguish these cases are not
persuasive. For instance, the majority explains that in In re
Grand Jury Investigation No. 78-184, the case was not moot,
because not all attorneys, paralegal and staff had seen the
material and therefore the court could “grant partial relief by
12894                      DOE #1 v. REED
preventing further disclosure.” 642 F.2d at 1188. However,
that was not the primary reason the case was not moot. The
Ninth Circuit and Supreme Court explained that not only did
disclosure to additional personnel constitute an injury, but
even the “continued access of those to whom the materials
ha[d] already been disclosed” constituted an injury. Id.
(emphasis added).

   Similarly, in Church of Scientology of California v. United
States, the Supreme Court explained that the case was not
moot, because the court could “effectuate a partial remedy by
ordering the Government to destroy or return any and all cop-
ies it may have in its possession.” 506 U.S. 9, 13 (1999).
However, in that case, the Supreme Court also said that the
Ninth Circuit had inappropriately determined the case was
moot, because there was also an injury caused by “the Gov-
ernment’s continued possession of those materials” which
itself constituted an “affront to the taxpayer’s privacy.” Id.
(emphasis added). This was true even though it was too late
to “prevent, or to provide a fully satisfactory remedy for, the
invasion of privacy that occurred when the IRS obtained the
information on the tapes.” Id. Thus, the court explained there
that a court need only have an “availability of [a] possible
remedy” to prevent mootness. Id. (emphasis added). Further-
more, even where a court “may not be able to return the par-
ties to the status quo ante . . . a court can fashion some form
of meaningful relief.” Id. at 12.

   Moreover, even if this precedent did stand for the proposi-
tion that a case is not moot only if disclosure to additional
parties can be prevented by the government, the majority mis-
takenly assumes that every person in the United States or the
State of Washington has access to a computer to search for
these petitions. Though widespread internet access is avail-
able to the public, the fact remains that twenty percent of the
national population and almost twelve percent of Washington
State’s population did not have access to the internet in 2010.1
  1
   United States Census Bureau, Internet Access and Usage: 2010, avail-
able at http://www.census.gov/compendia/statab/2012/tables/12s1157.pdf.
                       DOE #1 v. REED                    12895
There are likely still other individuals who would not know
where to look for these petitions on the internet. Certainly
preventing further government disclosure to individuals with-
out access or desire to download petitions from non-
government websites will “slow or reduce” the dissemination
of potentially private information. Massachusetts, 549 U.S. at
525. Because the majority can only speculate as to who is able
and willing to access these petitions, the majority cannot say
that no “possible remedy” is available in the form of prevent-
ing further government disclosures of Plaintiffs’ identities.
Church of Scientology of California, 506 U.S. at 13. Thus, we
are required to address the merits.

   The majority also attempts to distinguish this situation
based on the fact that some parties (who have access to confi-
dential information) are not before the court. However, after
Sells holding that “further disclosure” results in “the veil of
secrecy [being] lifted higher,” 463 U.S. at 422 n.6, the only
two cases to address the issue of whether third party access
to confidential documents moots the case have determined
that the reasoning of Sells applies in full force. See United
States v. Smith, 123 F.3d 140, 143, 145 (3d Cir. 1997);
Detroit Int’l Bridge Co. v. Fed. Highway Admin., 666 F.
Supp. 2d 740, 742-45 (E.D. Mich. 2009).

   In Smith, several newspapers sought access to court records
in a criminal case. 123 F.3d at 143. At the sentencing stage,
the government inadvertently disclosed grand jury secrets in
its memorandum. Id. The court sealed the memorandum and
ordered briefing and a hearing to address the extent the mem-
orandum contained secret grand jury material. Id. Newspapers
intervened and moved for access to the memorandum and
proceedings regarding it. Id. The district court denied the
motion, and the newspapers appealed. Id.

   The newspapers argued that, because the information was
“no longer secret,” there was no longer a reason to protect it
from further disclosure. Id. at 154. The Third Circuit
12896                        DOE #1 v. REED
explained: “we cannot agree with the newspapers’ contention
that grand jury material . . . once disclosed, even if inadver-
tently, is no longer subject to the protections of Rule 6(e).” Id.
“At bottom, it is clear to us that a court is simply not power-
less, in the face of an unlawful disclosure of grand jury
secrets, to prevent all further disclosures by the government
of those same jury secrets. In other words, even if grand jury
secrets are publicly disclosed, they may still be entitled to at
least some protection from disclosure.” Id. The court made
this determination despite the fact that its order barring future
disclosure to the newspapers could not “effectively bar further
dissemination of any potential grand jury secrets by members
of the public who possess[ed] the sentencing memorandum.”
Id. at 155. Hence, relief was still possible, because the court
could “at least narrow that dissemination” “[e]ven if the dis-
semination by members of the public continues.” Id.2 Con-
trary to the majority’s assertion, this reasoning is not dicta,
but was in fact central to one of the Third Circuit’s holdings.

   Similarly, the Eastern District of Michigan held that a case
seeking to prevent the release of a report to a congressman
was not moot even after the defendant released the report to
the congressman. Detroit Int’l Bridge Co., 666 F. Supp. 2d at
742-45. The court concluded that, even though it was “doubt-
ful of its ability to offer an effective or meaningful remedy,”
it was required to address the merits since potentially “some
form of meaningful relief” could be provided. Id. at 745
(internal quotation marks omitted).

  In response to this precedent, the majority relies primarily
on C & C Prods., Inc. v. Messick, 700 F.2d 635, 636-37 (11th
Cir. 1983), for the proposition that a case becomes moot once
  2
    Notably, in Smith, the court determined that the newspaper’s separate
claim seeking access to materials was moot, because Newspapers were
just asking for access to documents and they had received it. This is differ-
ent from the reverse situation, where an individual is suing to stop the con-
tinuing disclosure of its identity by the government to additional parties.
                        DOE #1 v. REED                    12897
third parties have control over a confidential document. How-
ever, Messick was decided before the Supreme Court’s deci-
sion in Sells, leaving Messick as questionable precedent.
Furthermore, Messick is distinguishable, because the access to
confidential discovery materials had only been granted to one
party, who had received the materials, and the trial in which
the materials had been used was complete. Id.

  While the majority is incorrect that the lesser practical rem-
edy available in this case makes the issue moot, the majority’s
concerns about the practical effect of the past disclosure of
Plaintiffs identities is still relevant to the First Amendment
balancing analysis under the merits, discussed in Part III.

                        II.   Standing

   As a general rule, an individual has standing if they “allege
personal injury fairly traceable to the defendant’s allegedly
unlawful conduct and likely to be redressed by the requested
relief.” Allen v. Wright, 468 U.S. 737, 751 (1984).

   In this case, the named Plaintiffs have standing to pursue
this case on their own behalf, as well as on behalf of R-71
petition signers not before the court. For the same reason that
this case is not moot, and there is some remedy still available,
the Plaintiffs have also suffered a cognizable, redressable
injury giving rise to standing. See Friends of the Earth, Inc.
v. Laidlaw Envt’l Servs. (TOC), Inc., 528 U.S. 167, 189
(2000) (describing mootness as “the doctrine of standing set
in a time frame”).

   The injury here is not limited to the fact that the public
knows Plaintiffs’ identities, but includes the injury that the
government forced the speaker to disclose their identities and
that the disclosure and access to those identities continues.
The Supreme Court has noted that forced disclosure is a bur-
den on speech, and thus this constitutes a sufficient injury for
standing. See Doe v. Reed, 130 S. Ct. 2811, 2818 (2010)
12898                         DOE #1 v. REED
(explaining that disclosure requirements “burden the ability to
speak” and thus must survive “exacting scrutiny” (internal
quotation marks omitted)); see also Buckley v. Valeo, 424
U.S. 1, 64, 68 (1976) (“It is undoubtedly true that public dis-
closure of contributions to candidates and political parties will
deter some individuals who otherwise might contribute. In
some instances, disclosure may even expose contributors to
harassment or retaliation. These are not insignificant burdens
on individual rights.” (emphasis added)); Citizens United v.
Fed. Election Comm’n, 130 S. Ct 876, 898, 914 (2010)
(“Disclaimer and disclosure requirements may burden the
ability to speak . . . .”). In other words, even if the named Doe
Plaintiffs are still willing to publicly speak, that doesn’t mean
they have not experienced an injury through a government-
imposed burden on that speech. A ruling in Plaintiffs’ favor
could redress this injury by preventing further government-
imposed disclosure of Plaintiffs’ identities.3
  3
    Plaintiffs did not argue that committee-plaintiff Protect Marriage has
third party standing on behalf of R-71 petition signers, but Plaintiffs did
argue that the named Doe Plaintiffs have third-party standing on behalf of
other R-71 petition-signers. A prudential principle of standing is that “[i]n
the ordinary case, a party is denied standing to assert the rights of third
persons.” Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252,
263 (1977). However, courts will allow an exception to the third-party
standing prohibition in situations where (1) the litigant suffered some sort
of injury-in-fact, (2) there exists some sort of relationship between the liti-
gant and the person whose rights the litigant seeks to assert, and (3) some
obstacle hinders the speaker’s ability to assert personal rights. Powers v.
Ohio, 499 U.S. 400, 411 (1991).
   As discussed above, the named Doe Plaintiffs have suffered an injury,
and the named Doe Plaintiffs also likely meet the relationship require-
ment, because they engaged in the same act of political expression as other
signers and are thus “fully, or very nearly, as effective as a proponent of
the right[s]” of third parties. Singleton v. Wulff, 428 U.S. 106, 114-15
(1976). The most difficult argument for the named Doe plaintiffs to over-
come is that there is no real hindrance preventing other R-17 petition sign-
ers from asserting their own rights. The obstacle of wanting to protect
one’s identity is not an insurmountable obstacle. See Doe v. Bolton, 410
U.S. 179, 187 (1973). However, the fact that the obstacle is not insur-
                            DOE #1 v. REED                         12899
      III.   Merits of Plaintiffs As-Applied Challenge

   To counter the argument regarding mootness, Plaintiffs
admit that the government action at issue in this case is not
the full disclosure of the petition-signer’s identities, but is
rather the “continued disclosure” of the signers’ already dis-
closed identities. Appellants’ Br. 57 n.25. Yet Plaintiffs’ argu-
ments regarding the merits of the burden on their First
Amendment rights is incongruent with the mootness argu-
ment, because it discusses a burden caused by the government
action of disclosing identities at all. Plaintiffs cannot have it
both ways. If Plaintiffs seek to prevent further disclosure of
their already disclosed names, then the only evidence relevant
to Plaintiffs’ prima facie showing is the “actual burden”
resulting from continued disclosure of already disclosed
names, rather than a hypothetical burden resulting from dis-
closure in general. See Family PAC v. McKenna, 685 F.3d
800, 806 (9th Cir. 2012); see also Buckley, 424 U.S. at 68
(looking “to the extent of the burden that” the specific govern-
ment action at issue “place[d] on individual rights”).

   For instance, in Brock v. Local 375, Plumbers International
Union of America, the government began an investigation of
a Fund associated with a union, and the government also
issued subpoenas to the Fund seeking financial records
explaining the sources of its funding, which would reveal
names of contributors. 860 F.2d 346, 348-350 (9th Cir. 1988).
The Fund challenged the subpoenas and argued that the infor-
mation sought would “chill” First Amendment association
rights of the Fund’s members. Id. at 349. The district court

mountable does not mean that there will be no recognizable chilling effect
on speech. In Singleton, the Court recognized that a woman’s desire to
protect the “ very privacy of her decision from the publicity of a court
suit” was a genuine obstacle. 428 U.S. at 116. Nevertheless, because the
named Doe Plaintiffs have standing to bring this case on their own, I need
not determine whether they also have third-party standing on behalf of
other R-71 petition signers.
12900                   DOE #1 v. REED
concluded as a legal matter that the Fund did not qualify as
an association that could assert First Amendment rights. Id.

   On appeal, we held that the Fund did qualify as an associa-
tion that could assert First Amendment rights. Id. at 349.
However, we also explained that the Fund “must demonstrate
to the district court, on remand, a ‘prima facie showing of
arguable first amendment infringement.’ ” Id. at 349-50
(emphasis added) (quoting United States v. Trader’s St. Bank,
695 F.2d 1132, 1133 (9th Cir.1983)). We later explained that
as part of its prima facie showing, the Fund “must demon-
strate a causal link between the disclosure and the prospective
harm to associational rights.” Dole v. Local Union 375,
Plumbers Int’l Union of Am., 921 F.2d 969, 972 (9th Cir.
1990).

   After the case had been remanded and was again before us
on appeal, we determined that the Fund had failed to provide
a “causal explanation” for why the “enforcement of the sub-
poenas will cause harm to [the Fund’s] contributors’ associa-
tional rights.” Id. The Fund had demonstrated a “decrease in
annual contributions” and argued that this was evidence of a
chilling effect. Id. However, we explained that “[t]o the extent
there has been a ‘chill’ in affiliations with the Fund, the affi-
davit provides the court no assistance in allocating responsi-
bility for that chill between the general investigation (the
propriety of which the parties do not contest here) and the
particular threat of disclosure of contributors’ names through
the subpoenas.” Id. (emphasis added). Thus, we held that the
Plaintiffs failed to make a prima facie showing, because the
“Fund established no causal nexus between the threatened
enforcement of the subpoenas,” which was the specific gov-
ernment action at issue, “and a decline in contributions.” Id.
at 974; see also St. German of Alaska E. Orthodox Catholic
Church v. United States, 840 F.2d 1087, 1093 (2d Cir. 1988)
(the Church did not present a prima facie case of first amend-
ment infringement because such allegations “[did] not estab-
                        DOE #1 v. REED                     12901
lish that the IRS investigation is the cause of these problems”
(emphasis added)).

   Similarly here, Plaintiffs fail to provide any link between
the harms they allege and how those harms will likely be
caused by the specific government action at issue: the contin-
ued disclosure of already disclosed names. As in Brock, Plain-
tiffs were instructed to develop further evidence on remand to
make the necessary showing for their as-applied challenge.
See Doe, 130 S. Ct. at 2824 (Alito, J., concurring) (referring
to the “harassment suffered by Proposition 8 supporters,” but
noting that “when plaintiffs return to the District Court, they
will have the opportunity to develop evidence of intimidation
and harassment of Referendum 71 supporters” (emphasis
added)). Not only did Plaintiffs choose to rely primarily on
past evidence of threats and reprisals, rather than more current
evidence taking account of changed circumstances, Plaintiffs’
arguments on the merits before this court entirely fail to
account for the fact that, due to Plaintiffs’ tactical error, the
district court has already released their identities. Thus, the
only government action now at issue is whether the State of
Washington can continue to disclose these names. As in
Brock, Plaintiffs have failed to connect their evidence of a
First Amendment burden to this specific government action or
to demonstrate the likelihood of any “actual burden” caused
by this fairly modest government action. Family PAC, 685
F.3d at 806 (“To survive exacting scrutiny, the strength of the
governmental interest must reflect the seriousness of the
actual burden on First Amendment rights.” (internal quotation
marks omitted)); accord Davis v. FEC, 554 U.S. 724, 744
(2008). Thus, Plaintiffs have not made a prima facie showing
of First Amendment infringement.

   Furthermore, even if we were dealing with the full govern-
ment action of complete disclosure of petition-signers’ identi-
ties (which is causally linked to the burdens that Plaintiffs are
alleging), Plaintiffs’ as-applied challenge would still fail. The
Supreme Court has made clear that, when the government
12902                   DOE #1 v. REED
burdens First Amendment rights by compelling disclosure, the
governmental interest must be “sufficiently important to out-
weigh the possibility of infringement,” and there must be a
“ ‘substantial relation’ between the governmental interest and
the information required to be disclosed.” Buckley, 424 U.S.
at 64, 66. However, in Supreme Court’s most recent decision
in this case, at least five Justices seemed to conclude that the
State of Washington’s government interest in preventing
fraud and upholding the integrity of the election system was
of a sufficient magnitude and substantially related to the gov-
ernment action at issue. See Doe, 130 S. Ct. 2828 (Sotomoyer,
J., concurring) (“It is by no means necessary for a State to
prove that such ‘reasonable, nondiscriminatory restrictions’
are narrowly tailored to its interests.”); id. at 2830 (Stevens,
J., concurring) (“In this case, the State has posited a perfectly
adequate justification: an interest in deterring and detecting
petition fraud.”); id. at 2837 (Scalia, J., concurring) (“[H]arsh
criticism, short of unlawful action, is a price our people have
traditionally been willing to pay for self-governance.”).

   Thus, given the Court’s view of this governmental interest,
one must determine whether this governmental interest “out-
weigh[s] the possibility of infringement.” Buckley, 424 U.S.
at 66. The Supreme Court in Doe affirmed the Buckley stan-
dard that “those resisting disclosure can prevail under the
First Amendment if they can show ‘a reasonable probability
that the compelled disclosure [of personal information] will
subject them to threats, harassment, or reprisals from either
Government officials or private parties.’ ” Doe, 130 S. Ct.
2828 (quoting Buckley, 424 U.S. at 74). However, the concur-
rences in Doe, as well as later precedent from our Circuit,
shed light on what type of showing of threats and reprisals is
required to meet this standard where the plaintiff is not a
minor party.

   We explained in Family PAC that an as applied challenge
in this circumstance would be successful if Plaintiffs made a
showing that one of two types of burdens on First Amend-
                        DOE #1 v. REED                     12903
ment rights had a reasonable probability of occurring: First,
if the disclosure laws “deter individuals who would prefer to
remain anonymous” from participating in the ballot measure.
685 F.3d at 806; Buckley, 424 U.S. at 68, 70 (“It is undoubt-
edly true that public disclosure of contributions to candidates
and political parties will deter some individuals who other-
wise might contribute . . . . In some instances fears of reprisal
may deter contributions to the point where the movement can-
not survive.”); Doe, 130 S. Ct. at 2831 (Stevens, J., concur-
ring) (explaining that in “rare case[s],” there may be a
successful as-applied challenge where the “level of threat . . .
would substantially limit a group’s ability to ‘garner the num-
ber of signatures necessary to place [a] matter on the bal-
lot’ ”). Second, we explained that an as-applied challenge
could also be successful if Plaintiffs demonstrated a reason-
able probability that disclosure requirements would chill First
Amendment activity by “exposing [members] to retaliation.”
Family PAC, 685 F.3d at 807; accord Citizens United, 130 S.
Ct. at 916. Plaintiffs have not demonstrated that either type of
burden will occur in this case.

   For a deterrence showing, Plaintiffs only provided the
deposition of a single witness, in which the witness stated that
unnamed individuals told him they would have signed the R-
71 petition, but they did not want to leave their names on the
petition. Plaintiffs did not present evidence demonstrating a
systematic deterrence effect occurring in Washington or to
similarly situated groups. Thus, Plaintiffs failed to meet our
requirement that “a prima facie case of infringement on asso-
ciational rights cannot rest upon ‘casual reference[s]’ to, let
alone unarticulated implications of, a decline in membership.
A prima facie showing entails, instead, ‘a careful documenta-
tion’ of membership decline . . . .” Dole, 921 F.2d at 973
(alteration in original) (emphasis added) (quoting Master
Printers of Am. v. Donovan, 751 F.2d 700, 705 (4th
12904                        DOE #1 v. REED
Cir.1984)). As in Dole, this is “something wholly lacking
from the [Plaintiffs’] evidence.” Id.4

   For a threat and retaliation showing, Plaintiffs have not
made “the particularized showing required by Supreme Court
precedent” that disclosure of R-71 petition signers is reason-
ably likely to result in petition signers being subject to retalia-
tion. Family PAC, 685 F.3d at 808. Though R-71 petitions
have been available for three months, Plaintiffs have pre-
sented no evidence of an R-71 signer being threatened or
harassed as a result of that disclosure. When the district court
ordered Plaintiffs to submit supplemental summary judgment
briefing providing evidence that any R-71 signer had been
harassed or threatened, Plaintiffs responded that “there is no
such evidence.” In oral argument, when asked about this evi-
dence, Plaintiffs admitted that no campaign of intimidation
has been waged, or appears likely to be waged, against R-71
petition signers in Washington. In view of these admissions,
evidence of threats to more public individuals or individuals
in other states is less persuasive, and “the record here does not
reflect the kind of focused and insistent harassment of con-
tributors and members” required in Buckley, 424 U.S. at 72
(internal quotation mark omitted).

   Furthermore, Justices Ginsburg, Breyer, Sotomayor, and
Stevens indicated that evidence of retaliation would be partic-
ularly persuasive if it rose to the level of not only serious
   4
     This hearsay testimony also fails to comply with our Circuit’s require-
ment that evidence of deterence be tested by “evidentiary rigors.” See
Family PAC, 685 F.3d at 807 & n.4. (“[A]lthough Family PAC cites a sur-
vey conducted in six states (not including Washington) purporting to show
that people may ‘think twice’ about contributing to ballot measure com-
mittees if their names and addresses are to be publicly disclosed, Family
PAC has not presented evidence suggesting that Washington’s disclosure
laws actually and meaningfully deter contributors, . . . [because the] was
neither presented as evidence nor tested by the evidentiary rigors that
apply to expert reports . . . [and the survey offered] little insight into the
deterrent effect of Washington’s disclosure requirements.”).
                            DOE #1 v. REED                          12905
harassment, but of law enforcement that is unwilling or
unable to control the harassment. See Doe, 130 S. Ct. at 2829
(Sotomayor, J., concurring); id. at 2831 (Stevens, J., concur-
ring).5

   Plaintiffs present no evidence that this type of law enforce-
ment failure occurred. Instead, Plaintiffs present evidence that
demonstrates satisfactory aid from law enforcement. For
instance, after one witness received a death threat, “she called
the police about the threat and it was handled without further
incident.” Doe v. Reed, 823 F. Supp. 2d 1195, 1208 (W.D.
Wash. 2011). Similarly, when another witness received
threats of violence to his family, he “contacted the police who
said they would investigate the matter.” Id. at 1209. These
facts stand in stark contrast to the behavior of police in Brown
v. Socialist Workers ‘74 Campaign Committee (Ohio), 459
U.S. 87 (1982), where there was government hostility to the
political group and police harassment of a party candidate.

   When considering the burdens on First Amendment rights
demonstrated by Plaintiffs, Family PAC, 685 F.3d at 808,
Supreme Court precedent indicates that the State of Washing-
ton’s government interest in preventing fraud and upholding
the integrity of the election system was sufficient in this case
to “justify the [disclosure] requirements,” Buckley, 424 U.S.
at 68. Thus, Plaintiffs as-applied challenge fails.




  5
    When combined with Justice Scalia’s vote in favor of never granting
as-applied challenges, id. at 2837 (Scalia, J., concurring), there may be
five Justices that would be persuaded by this evidence for one type of suc-
cessful showing of a First Amendment burden.